Citation Nr: 1028856	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-38 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which declined to 
reopen the Veteran's claim for service connection for a back 
disability. 

This case was initially before the Board in December 2007, when 
it was remanded for further development.  It was returned to the 
Board for further appellate review in August 2009, at which time 
the Board reopened the Veteran's claim because new and material 
evidence had been received.  The claim was again remanded for 
further development and consideration of the claim on the merits.  
The claim has now been returned to the Board for further 
appellate review.

The Veteran testified in a hearing before the RO personnel in 
December 2004; a transcript of that hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The Veteran's back complaints in service were acute and 
resolved during service.

2.  The Veteran's current lumbar spine disorder arose many years 
after discharge from service and the preponderance of the 
evidence reflects that the current disorder is not related to 
service. 




CONCLUSION OF LAW

The criteria for establishing service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in an April 2003 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The December 2007 and December 
2009 letters advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated in 
January 2010.

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, service personnel 
records, post service treatment records, VA examination reports, 
and the transcript from the December 2004 RO hearing.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination and testifying in a hearing.  
Thus, the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On appeal, the Veteran asserts that his back condition is a 
result of his military service.  The Veteran stated in his 
December 2004 hearing that he was injured in an accident on 
January 10, 1981, when an aircraft tire struck him in the back.  
He stated that he was struck by the tire off a catwalk and pushed 
against a water faucet.  He stated that his back was bruised, and 
that his spine was broken at the L1, L2 and L3 segments.  He 
further asserted at several times throughout the appeal period 
that he has had back pain since that time.

The Veteran's back was noted as normal in his January 1978 
enlistment examination.  Service treatment records from January 
1981 demonstrate that the Veteran was struck by an aircraft tire, 
which knocked him off a catwalk.  The tire struck his lower back.  
The Veteran was diagnosed with contusions to his L2-L3 spinal 
segment, and an x-ray taken at that time showed no fracture or 
chip.  No misalignment was noted.  The Veteran was prescribed 
Motrin at that time.  The Veteran complained about lower back 
pain and spasms in February 1981, at which time there was noted 
localized tenderness at the L1 and L4 spinal segments.

In March 1981, the Veteran was treated for lower back pain, and 
was diagnosed with a possible back injury or trauma.  The prior 
injury history in January 1981 was noted.  An x-ray at that time 
was normal.  The Veteran was noted as "probably malingering."  
The Veteran was again seen in December 1981 for lower back pain.

In July 1982, the Veteran was seen for complaints of lower back 
pain, which was precipitated by "something snapp[ing] in [his] 
lower back."  The Veteran's January 1981 accident was noted.  
The Veteran's lower back was without tenderness and was within 
normal limits, though the Veteran had a slow range of motion.  He 
was diagnosed with muscle strain of the lower back at that time.  
The Veteran was medically discharged with a schizoaffective 
disorder in August 1982.

The Veteran underwent a VA examination of his lumbosacral spine 
in December 1982.  The Veteran reported back pain with physical 
exertion and cold weather or temperature change.  The Veteran's 
back was normal, and x-rays taken at that time demonstrated that 
the Veteran's vertebral bodies, neutral arches and intervertebral 
disc spaces were intact.  The x-ray was assessed as being 
negative.

The Veteran underwent a VA spine examination in November 1998, at 
which time he reported having lower back pain since he was struck 
by a tire in service.  He reported moderate discomfort several 
times a week.  He wore a back brace and a makeshift belt for 
support of his back, but did not use crutches or a cane for 
ambulation.  On examination, the Veteran's back was noted as 
being normal and 
x-rays were negative for any lumbosacral spine disorder.

Throughout the appeal period the Veteran has sought VA treatment 
for chronic lower back pain.  VA treatment records document that 
the Veteran has continuously complained of back pain since 
December 1998.  The Veteran has taken naproxen for back pain, as 
well as Motrin or other medications.  The Veteran has also 
continued to wear a back brace.  

Specifically, the Board notes that in September 2002, the Veteran 
was diagnosed with chronic lower back pain for which he had a 
long history.  In October 2002, the Veteran was in a motor 
vehicle accident, but did not complain of any back pain as a 
result of that accident.  At that time his spine was normal in 
configuration and mobility without any tenderness.

In February 2004, the Veteran was noted as having a history of 
osteoarthritis and lower back pain.  However, an x-ray of the 
Veteran's lumbar spine in May 2004 was found to be unremarkable.  

The Veteran was diagnosed with myofascial back pain in June 2004.  
In November 2004, the Veteran was again noted as having back pain 
which had worsened since he was in a motor vehicle accident in 
November 2004.  

In February 2005, the Veteran was again complaining of lower back 
pain.  In March 2005, the Veteran stated that he had had back 
pain since 1981 when he was hit by a tire, and that his symptoms 
included stabbing pain to his lower back, which was a 6 or 7 out 
of 10, and which sometimes radiated down his right leg.  The 
Veteran was diagnosed with lower back pain with degenerative 
changes in March 2005 by a physician's assistant, although there 
was no reference to any x-ray.  However, the very next day, a VA 
physician diagnosed the Veteran with chronic mechanical lower 
back pain and prescribed him physical therapy at that time.

In January 2009, the Veteran was again in another motor vehicle 
accident, but did not complain of any associated back pain.  The 
Veteran complained of backache in April 2009, but during 
examination the Veteran's back was normal in configuration and 
mobility without any tenderness.  In September 2009, the Veteran 
was seen for complaints of lower back pain for many years.  

The Veteran underwent a VA examination in January 2010.  The 
Veteran again reported during this examination that he had 
injured his back in service as a result of the tire accident.  
The Veteran reported that he did not remember any specific 
diagnosis being given at that time.  He stated that he was placed 
on limited duty and was then returned to full duty.  He reported 
having had back pain since that time.  X-rays were taken during 
the examination, which demonstrated that the Veteran did not have 
any acute compression factures or retropulsed fragments.  Minor 
facet prominence was noted at the L5-S1 and L4-L5 spinal levels, 
and there was minimal degenerative changes noted at the T11-T12 
spinal segment.  The VA examiner diagnosed the Veteran with mild 
degenerative disc disease (DDD) and mild osteoarthritis of the 
lumbar spine.  However, the VA examiner stated that the Veteran's 
lower back condition was not at least as likely as not related to 
the tire accident or other injuries he sustained during service.  
The examiner stated that he reached that opinion after review of 
the claims file, current medical records and diagnostic studies, 
and pertinent medical literature.  He further concluded that the 
Veteran's lower back condition was more likely related to the 
natural aging process.

Given the foregoing evidence, the Board finds that the Veteran 
currently low back disorder, diagnosed as mild osteoarthritis and 
DDD of the lumbar spine, is not related to service.  This 
condition was not diagnosed in service or for many years 
thereafter.  While the Veteran was treated for back pain in 
service after he was struck with an aircraft tire, x-rays of his 
spine in service were normal.  Likewise, 
x-rays taken in conjunction with the December 1982 and November 
1998 VA examinations were negative for any lumbosacral spine 
disorder, as was a lumbar spine x-ray in May 2004.

The Veteran contends that he has suffered from a low back 
disability ever since that accident and that his current back 
disability is related to his in-service injury.  However, it is 
now well established that lay persons without medical training, 
such as the Veteran, are not competent to opine on matters 
requiring medical expertise, such as the etiology of spine 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Moreover, while 
the Veteran is competent to state that he has experienced back 
pain since his injury, he is not competent to link his in-service 
and post service complaints of back pain to his currently 
diagnosed spine disorder.  Rather, whether the symptoms he 
experienced in service or following service are in any way 
related to his current low back disorder requires medical 
expertise to determine.  See Clyburn, 12 Vet. App. at 301 
("Although the veteran is competent to testify to the pain he 
has experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is currently 
diagnosed with.").  

In this case, the preponderance of the evidence indicates that 
his current degenerative joint disease and DDD arose more than 20 
years after his discharge from service.  Further, the most 
probative medical opinion indicates that his current disorder is 
not likely related to his service and is more likely normal age 
related changes.  This opinion was provided following claims file 
review and specifically considered his in-service injury.  While 
the VA treatment records note that the Veteran reported his back 
condition was related to his in-service accident, a bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In summary, the Veteran's back complaints in service were acute 
and resolved, his currently diagnosed degenerative joint disease 
and DDD arose decades after service, and the preponderance of the 
probative medical evidence fails to link his current disorder 
with service.  Accordingly, service connection for a back 
condition is not warranted.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for a back condition is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


